department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer d number contact person id number contact telephone number form you must file tax years uil number dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b state c date dear date november employer id number contact person id number contact telephone number contact fax number vil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons shown below facts you were incorporated in the state of b on c your articles of incorporation provide in part that your purpose and goals are e e to aid financially disadvantaged patients and patient’s families who are affected by the costs of thc and cbd medical treatment by providing financial support to cover costs of living and other expenses that the patients may incur to educate health care providers and the general_public about thc and cbd medical treatments to support and engage in research of thc and cbd medical treatments you will provide funds to patients with demonstrated financial need to help those patients offset the costs of cbd and thc based medications all patients who are eligible for such financial assistance must be certified as meeting applicable state requirements to legally obtain cbd and thc based medications for medical reasons your financial assistance will not include reimbursement for medical marijuana medicines you will devise a system to distribute funds based on patients' financial needs letter rev catalog number 47630w you have a three-person board members of your board own a for profit llc who has a similar name to yours and is involved in the prescribing of thc and cbd medical treatments both you and the llc share a common goal of aiding patients who use cbd and thc based medications you share a mailing address with the llc and personnel from the llc may serve as your volunteers you are supported by gifts grants and contributions in addition you will solicit donations from maintaining email lists of previous donors as well as persons interested in your work you will also personally solicit from groups who have similar goals you plan to develop a website which provides information about your mission as well as educational materials for patients furthermore you will accept donations on this website you will also engage in educational initiatives such as e e e developing educational literature to help patients with the administration and treatment of cbd and thc medications conducting seminars and conducting classes for healthcare professionals about cbd and thc based medical treatments organizing support groups and disseminating pertinent information for patients and families of patients who suffer from medical conditions that can benefit from thc and cbd medications in addition you will accumulate and publish empirical data reports related to cbd and thc medications and treatments law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 provides that in no case shall an organization be considered to be organized exclusively for one or more exempt purposes if by the terms of its articles the purposes for which it is created are broader than the purposes specified in sec_501 of the code the fact that the actual operations of such organization have been exclusively in furtherance of one or more exempt purposes shall not be sufficient to permit the organization to meet the organizational_test sec_1_501_c_3_-1 provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 of the code an organization will not be operated exclusively for exempt purposes if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement second of trusts sec_368 sec_372 a scott and fratcher the law of trusts sec_368 sec_372 4th ed however a_trust is invalid if its purpose is illegal restatement second of trusts section sec_1_501_c_3_-1 provides in part that the term educational as used in sec_501 of the code relates to the instruction of the public on subjects useful to the individual and beneficial to the community u s c section defines marijuana as all parts of the plant cannabis sativa l whether growing or not the seeds thereof the resin extracted from any part of such plant and every compound manufacture salt derivative mixture or preparation of such plant its seeds or resin u s c section c sch i c lists marijuana as a hallucinogenic substance and includes it on schedule i of the schedules of controlled substances a schedule i substance is a substance that has a high potential for abuse has no currently accepted medical use in treatment in the united_states and there is a lack of accepted safety for use of the drug under medical supervision u s c sec_841 known as the controlled substances act states that it is illegal for anyone to knowingly or intentionally manufacture distribute or dispense or possess with intent to manufacture distribute or dispense a controlled substance revrul_75_384 1975_2_cb_204 holds that a nonprofit organization whose purpose was to promote world peace disarmament and nonviolent direct action did not qualify for exemption under sec_501 or c the organization's primary activity was to sponsor antiwar protest demonstrations in which demonstrators were urged to violate local ordinances and commit acts of civil disobedience citing the law of trusts the ruling stated that all charitable organizations are subject_to the requirement that their purposes cannot be illegal or contrary to public policy 532_us_483 121_sct_1711 149_led_722 reiterates that there is only one exception from the act for cannabis government-approved research projects it is clear from the text of the act that congress has made a determination that marijuana has no medical benefits worthy of an exception jd pincite in 326_us_279 66s ct 90_led_67 c b the supreme court held that the presence of a single if substantial in nature will destroy the exemption regardless of the number or importance of truly purposes nonexempt purpose exempt in 95_us_303 24_led_450 the court noted that a charitable use where neither law nor public policy forbids may be applied to almost anything that tends to promote the well-doing and well-being of social man letter rev catalog number 47630w in mysteryboy inc v commissioner t c memo the tax_court held that the organization failed the operational_test partly because the organization proposed to promote illegal activities in 461_us_574 103_sct_2017 76_led_157 the supreme court held that racially discriminatory education is contrary to public policy and the university therefore could not be viewed as providing public benefit within the charitable concept in 505_f2d_1068 6th cir the court held that an organization has the burden of proving that it satisfies the requirements of the particular exemption statute the court noted that whether an organization has satisfied the operational_test is a question of fact application of law you are not organized and operated exclusively for exempt purposes under sec_501 of the code an organization can be recognized as exempt under sec_501 of the code only if it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 to satisfy the organizational_test an organization's articles of incorporation must limit its purposes to those listed in sec_501 of the code additionally the articles must not expressly empower the organization to engage more than insubstantially in activities that are not in furtherance of those exempt purposes the common_law of trusts specifies that a charitable_trust cannot be created for an illegal purpose see restatement second of trusts section similarly the supreme court noted in ould v washington hospital for foundlings u s pincite that a charitable use where neither law nor public policy forbids may be applied to almost anything that tends to promote the well-doing and well-being of social man like a_trust a sec_501 organization cannot be created for a purpose that is illegal see revrul_75_384 supra mysteryboy inc v comm'r t c memo you do not satisfy the organizational_test of sec_1_501_c_3_-1 you were formed to aid financially disadvantaged patients and patient’s families who are affected by the costs of thc and cbd medical treatment by providing financial support to cover costs of living and other expenses that the patients may incur under federal_law cannabis use is illegal you are formed for the purpose of providing financial assistance to cannabis users revrul_75_384 1975_2_cb_204 states that all charitable organizations are subject_to the requirement that their purposes cannot be illegal or contrary to public policy you were formed for the purpose of providing financial assistance to individuals who are engaged an illegal activity which is contrary to public policy you will provide funds to patients with demonstrated financial need to help those patients offset the costs of cbd and thc based medications current federal_law prohibits the use of cannabis except in limited circumstances those limited circumstances do not include the use of cannabis for medicinal purposes the fact that state legalized distribution of cannabis to a limited extent is not determinative because under federal_law distribution of cannabis is illegal because you advocate and engage in activities that contravene federal_law you serve a substantial nonexempt purpose you do not satisfy the operational_test of sec_1_501_c_3_-1 whether an organization operates exclusively in furtherance of an exempt_purpose is a question of fact an organization seeking tax- exempt status under sec_501 of the code carries the burden of proving that it satisfies the letter rev catalog number 47630w requirements of the statute see harding hospital f 2d pincite only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in better business bureau of washington d c inc v united_states u s pincite the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes you indicated that you will not directly provide thc and cbd based medications to individuals and you will not provide funding to directly pay for these substances however you are providing funding to the users of these substances who may be struggling to pay living and or travel_expenses because of their use of these illegal substances furthermore your financial assistance is only available to users of these substances therefore your payments are indirectly subsidizing cannabis users consequently this illustrates that you have a substantial nonexempt purpose your activities are enabling individuals to engage in an activity illegal under federal_law your primary activity is to provide financial assistance to individuals who have been prescribed thc and cbd based medications the distribution of cannabis is illegal federal_law does not recognize any health benefits of cannabis and classifies it as a controlled substance u s c sec_812 federal_law prohibits the manufacture distribution possession or dispensing of a controlled substance u s c sec_841 congress has made a determination that marijuana has no medical benefits worthy of an exception to the general_rule that the manufacture and distribution of cannabis is illegal oakland cannabis buyers' coop u s pincite current federal_law prohibits the use of cannabis except in limited circumstances those limited circumstances do not include the use of cannabis for medicinal purposes the fact that your state legalized distribution of cannabis to a limited extent is not determinative because under federal_law distribution of cannabis is illegal because you advocate and engage in activities that contravene federal_law you serve a substantial nonexempt purpose you also do not meet sec_1_501_c_3_-1 which states that an organization is not operated exclusively for one or more exempt_purpose unless it serves a public rather than a private interest you are serving the private interests of your board members who have an ownership_interest in an llc who is prescribing cbd and thc based medications the llc and its clients are in an advantageous position to benefit from your financial assistance programs because by helping its clients with living_expenses they are more likely to be able to pay for the medications which the llc prescribes this precludes exemption under sec_501 of the code conclusion based on the facts and information submitted you are not organized or operated exclusively for exempt purposes your primary purpose of providing financial support to individuals who been prescribed thc and cbd based medications not only violates federal_law but also furthers a substantial nonexempt purpose if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number letter rev catalog number 47630w e e e e e acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh letter rev catalog number 47630w you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
